EXHIBIT 10.1

 

DEBT EXCHANGE AGREEMENT

 

THIS DEBT EXCHANGE AGREEMENT (this “Agreement”) is made and entered into as of
the 28th day of December, 2017, by and among (i) QuoteMedia, Inc., a Nevada
corporation (the “Company”), and (ii) Bravenet Web Services, Inc. (“Bravenet”)
and Harrison Avenue Holdings Ltd. (“Harrison,” and together with Bravenet, the
“Debt Holders”).

 

RECITALS

 

A. The Debt Holders hold outstanding debt of the Company and certain related
parties as described and in such amounts as set forth on Exhibit A attached
hereto (collectively, the “Debt”).

 

B. The Debt Holders desire to exchange all of the Debt for (i) shares of the
Company’s Series A Redeemable Convertible Preferred Stock, par value $0.001 per
share (the “Series A Preferred Stock”), and (ii) a warrant to purchase shares of
the Company’s common stock, par value $0.001 per share (the “Common Stock”),
upon and subject to the terms and conditions set forth in this Agreement.

 

C. The Company desires to exchange shares of its Series A Preferred Stock and a
warrant to purchase shares of its Common Stock for all of the Debt, upon and
subject to the terms and conditions set forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
contained herein, the parties agree as follows:

 

ARTICLE I - EXCHANGE; CLOSING

 

1.1 Exchange. On the terms and subject to the conditions set forth in this
Agreement, at the Closing referred to in Section 1.2 hereof:

 

(a) Surrender and Cancellation of Debt. Each of the Debt Holders shall
surrender, forfeit, and deliver to the Company all of the Debt held by such Debt
Holder in its entirety and any and all rights, titles, and interests that such
Debt Holder has therein and thereto, free and clear of any and all liens,
mortgages, adverse claims, charges, security interests, encumbrances or other
restrictions or limitations whatsoever (“Liens”). All of the Debt shall be
cancelled in its entirety and shall no longer be outstanding for any purpose,
and none of the Debt Holders shall have any rights or benefits, and the Company
shall have no obligation to any Debt Holder, under or pursuant to any of the
Debt.

 

(b) Issuance of Series A Preferred Stock and Common Stock Warrants. In exchange
for the surrender, forfeiture, and cancellation of the Debt pursuant to Section
1.1(a), the Company shall issue to each Debt Holder (i) such number of shares of
the Company’s Series A Preferred Stock set forth opposite the name of such Debt
Holder on Exhibit A attached hereto (the “Preferred Shares”), and (ii) a warrant
to purchase such number of shares of Common Stock set forth opposite the name of
such Debt Holder on Exhibit A attached hereto, at an exercise price equal to
$0.10 per share, in the form of Exhibit B attached hereto (the “Warrant”). The
Preferred Shares shall be subject to, and shall have the rights and privileges
set forth in, the Certificate of Designations in respect of the Company’s Series
A Redeemable Convertible Preferred Stock in the form attached hereto as Exhibit
C (the “Certificate of Designations”).

 



  1

   



 

1.2 Closing. Subject to the terms and conditions of this Agreement, the closing
of the transactions contemplated hereby (the “Closing”) shall be held via the
electronic exchange of signature pages between the parties at 10:00 a.m.,
Phoenix Time, on the date hereof or as otherwise agreed to by the parties in
writing. The date upon which the Closing occurs is hereinafter referred to as
the “Closing Date.” The Closing shall be deemed completed as of 11:59 p.m.,
Phoenix time, on the day prior to the Closing Date.

 

1.3 Deliveries by the Company. At the Closing, the Company shall deliver to each
Debt Holder (a) a stock certificate evidencing the number of Preferred Shares
set forth opposite the name of such Debt Holder on Exhibit A attached hereto,
and (b) a Warrant exercisable for the number of shares of Common Stock set forth
opposite the name of such Debt Holder on Exhibit A attached hereto.

 

ARTICLE II - REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each Debt Holder that:

 

2.1 Corporate Existence and Power. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada; and
the Company has the corporate power to own, manage, lease and hold its
properties and to carry on its business as and where such properties are
presently located and such business is presently conducted.

 

2.2 Authority, Approval and Enforceability. This Agreement has been duly
executed and delivered by the Company, and the Company has all requisite
corporate power and legal capacity to execute and deliver this Agreement, to
consummate the transactions contemplated hereby, and to perform its obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
the Company, enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, moratorium, or similar laws and judicial decisions from
time to time in effect which affect creditors’ rights generally.

 

2.3 No Company Defaults or Consents. Neither the execution and delivery of this
Agreement nor the carrying out of any of the transactions contemplated hereby
will:

 

(a) violate or conflict with any of the terms, conditions or provisions of the
charter or bylaws of the Company;

 

(b) violate any Legal Requirements applicable to the Company;

 

(c) violate, conflict with, result in a breach of, constitute a default under
(whether with or without notice or the lapse of time or both), or accelerate or
permit the acceleration of the performance required by, or give any other party
the right to terminate, any material contract or material permit binding upon or
applicable to the Company;

 

(d) result in the creation of any Lien on any properties or assets of the
Company; or

 

(e) require the Company to obtain or make any waiver, consent, action, approval
or authorization of, or registration, declaration, notice or filing with, any
private non-governmental third party or any Governmental Authority.

 



  2

   



 

2.4 Valid Issuance of Preferred Shares. Upon issuance to the Debt Holders at the
Closing, the Preferred Shares will have been duly authorized and validly issued
without violation of the preemptive rights of any Person and will be fully paid
and nonassessable, free and clear of any Liens (other than those arising by or
through the Debt Holder receiving such shares) and shall be entitled to the
rights and preferences set forth in the Certificate of Designations. The
issuance by the Company of the Preferred Shares is exempt from registration
under the Securities Act of 1933 and state securities laws.

 

ARTICLE III - REPRESENTATIONS AND WARRANTIES OF THE DEBT HOLDERS

 

Each Debt Holder hereby represents and warrants to the Company that:

 

3.1 Corporate Existence and Qualification. If such Debt Holder is not a natural
person, such Debt Holder is duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, formation or
organization, as applicable; and such Debt Holder has the power to own, manage,
lease and hold its properties and to carry on its business as and where such
properties are presently located and such business is presently conducted.

 

3.2 Authority, Approval and Enforceability. This Agreement has been duly
executed and delivered by such Debt Holder and such Debt Holder has all
requisite power and legal capacity to execute and deliver this Agreement, to
consummate the transactions contemplated hereby, and to perform its obligations
hereunder. The execution and delivery of this Agreement and the performance of
the transactions contemplated hereby and thereby have been duly and validly
authorized and approved by all action necessary on behalf of such Debt Holder.
This Agreement constitutes the legal, valid and binding obligation of such Debt
Holder, enforceable in accordance with its terms, except as such enforcement may
be limited by general equitable principles or by applicable bankruptcy,
insolvency, moratorium, or similar laws and judicial decisions from time to time
in effect which affect creditors’ rights generally.

 

3.3 No Default or Consents. Neither the execution and delivery of this Agreement
nor the carrying out of the transactions contemplated hereby will:

 

(a) if such Debt Holder is not a natural person, violate or conflict with any of
the terms, conditions or provisions of such Debt Holder’s charter,
organizational and/or governing documents;

 

(b) violate any Legal Requirements applicable to such Debt Holder;

 

(c) violate, conflict with, result in a breach of, constitute a default under
(whether with or without notice or the lapse of time or both), or accelerate or
permit the acceleration of the performance required by, or give any other party
the right to terminate, any material contract or material permit applicable to
such Debt Holder;

 

(d) result in the creation of any Lien on any property or asset of such Debt
Holder; or

 

(e) require such Debt Holder to obtain or make any waiver, consent, action,
approval or authorization of, or registration, declaration, notice or filing
with, any private non-governmental third party or any Governmental Authority.

 

3.4 Title. Such Debt Holder has good and marketable title to the Debt to be
surrendered, forfeited, cancelled and exchanged by such Debt Holder pursuant to
this Agreement, free and clear of any and all Liens. Such Debt Holder has the
authority to surrender, forfeit, transfer, exchange, and deliver such Debt.

 



  3

   



 

3.5 Investor Representations.

 

(a) Such Debt Holder has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
contemplated hereby and is consummating the transactions contemplated hereby
with a full understanding of all of the terms, conditions, and risks and
willingly assumes those terms, conditions, and risks.

 

(b) Such Debt Holder has made its own decision to consummate the transactions
contemplated hereby based on its own independent review and consultations with
such investment, legal, tax, accounting, and other advisers as it deemed
necessary. Such Debt Holder has made its own decision concerning the
transactions contemplated hereby without reliance on any representation or
warranty of, or advice from, the Company or any other person.

 

(c) Such Debt Holder acknowledges and understands that the Company possesses
material non-public information not known to such Debt Holder that may impact
the value of the Debt (the “Information”) that the Company is unable to disclose
to such Debt Holder, including, without limitation, information received by
principals and employees of the Company in their capacities as directors,
officers, significant stockholders, and/or Affiliates of the Company. Such Debt
Holder understands, based on its experience, the disadvantage to which it is
subject due to the disparity of information between such Debt Holder and the
Company. Notwithstanding this, such Debt Holder has deemed it appropriate to
engage in the transactions contemplated hereby.

 

(d) Such Debt Holder agrees that the Company and its Affiliates, principals,
stockholders, partners, employees, and agents shall have no liability to such
Debt Holder or, as applicable, its grantor or beneficiaries, whatsoever due to
or in connection with the Company’s use or non-disclosure of the Information or
otherwise as a result of the transactions contemplated hereby, and such Debt
Holder hereby irrevocably waives any claim that it might have based on the
failure of the Company to disclose the Information.

 

(e) Such Debt Holder acknowledges and agrees that the Company is relying on such
Debt Holder’s representations, warranties, and agreements herein as a condition
to proceeding with the transactions contemplated hereby. Without such
representations, warranties, and agreements, the Company would not engage in the
transactions contemplated hereby.

 

(f) Such Debt Holder understands and acknowledges that the Preferred Shares and
Warrants will be subject to certain resale restrictions under applicable
securities laws in Canada, the terms of which may be endorsed on the
certificates representing the Preferred Shares and Warrants as a printed or
electronic legend, and the Debt Holder agrees to comply with such resale
restrictions. The Debt Holder also acknowledges that it has been advised to
consult its own independent legal advisor with respect to the applicable resale
restrictions and the Debt Holder, is solely responsible for complying with such
restrictions and the Company is not responsible for ensuring compliance by the
Debt Holder or, if applicable, the disclosed principal, with the applicable
resale restrictions.

 

3.6 No Additional Representations. Each Debt Holder acknowledges that neither
the Company nor any other person (including, without limitation, any director,
shareholder, officer, employee, agent or affiliate of the Company) has made any
representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the Company except as expressly set
forth in this Agreement. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES EXPRESSLY
SET FORTH IN THIS AGREEMENT, THE COMPANY MAKES NO REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, IN RESPECT OF THE COMPANY OR ANY OF THE
ASSETS, LIABILITIES OR OPERATIONS OF THE COMPANY, AND EACH DEBT HOLDER EXPRESSLY
DISCLAIMS ANY SUCH REPRESENTATION OR WARRANTY. ALL IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE ARE EXPRESSLY EXCLUDED. ANY
AND ALL PRIOR REPRESENTATIONS AND WARRANTIES MADE BY ANY PARTY OR ITS
REPRESENTATIVES, WHETHER VERBALLY OR IN WRITING, ARE DEEMED TO HAVE BEEN MERGED
INTO THIS AGREEMENT, IT BEING INTENDED THAT NO SUCH PRIOR REPRESENTATIONS OR
WARRANTIES SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT.

 



  4

   



 

ARTICLE IV – POST-CLOSING REPURCHASE RIGHTS

 

4.1 Repurchase of Preferred Shares.

 

(a) FY 2018. Within fifteen (15) days following the Company’s filing of its
quarterly or annual reports (such reports, the “SEC Reports”) with the U.S.
Securities and Exchange Commission (the “SEC”) covering each of the four (4)
fiscal quarters in the year ending December 31, 2018, if the cash balance of the
Company as reported in any such SEC Reports at the end of any such fiscal
quarter exceeds $350,000, the Debt Holders may deliver a written request (a
“Repurchase Election”) to the Company that up to an aggregate of 600 Preferred
Shares be repurchased at the Series A Liquidation Value (as such term is defined
in the Certificate of Designations) (with any such Debt Holder entitled to its
pro rata share of such aggregate amount). Upon the receipt of any such
Repurchase Election, the Company shall, to the extent it may lawfully do so,
repurchase the number of Preferred Shares specified in such Repurchase Election
within thirty (30) days after the Company’s receipt of any such Repurchase
Election.

 

(b) FY 2019. Within fifteen (15) days following the Company’s filing of its SEC
Reports with the SEC covering each of the four (4) fiscal quarters in the year
ending December 31, 2019, if the cash balance of the Company as reported in any
such SEC Reports at the end of any such fiscal quarter exceeds $375,000, the
Debt Holders may deliver a Repurchase Election to the Company that up to an
aggregate of 800 Preferred Shares be repurchased at the Series A Liquidation
Value (as such term is defined in the Certificate of Designations) (with any
such Debt Holder Stock entitled to its pro rata share of such aggregate amount).
Upon the receipt of any such Repurchase Election, the Company shall, to the
extent it may lawfully do so, repurchase the number of Preferred Shares
specified in such Repurchase Election within thirty (30) days after the
Company’s receipt of any such Repurchase Election.

 

(c) FY 2020 and Subsequent Years. Within fifteen (15) days following the
Company’s filing of its SEC Reports with the SEC covering each of the four (4)
fiscal quarters in the years ending December 31, 2020 and each of the four (4)
fiscal quarters in any subsequent fiscal year, if the cash balance of the
Company as reported in any such SEC Reports at the end of any such fiscal
quarter exceeds $400,000, the Debt Holders may deliver a Repurchase Election to
the Company that up to an aggregate of 1,000 Preferred Shares be repurchased at
the Series A Liquidation Value (as such term is defined in the Certificate of
Designations) (with any such Debt Holder entitled to its pro rata share of such
aggregate amount). Upon the receipt of any such Repurchase Election, the Company
shall, to the extent it may lawfully do so, repurchase the number of Preferred
Shares specified in such Repurchase Election within thirty (30) days after the
Company’s receipt of any such Repurchase Election.

 

ARTICLE V - MISCELLANEOUS

 

5.1 Further Assurances. Following the Closing, each of the parties hereto shall
execute and deliver such documents, and take such other action, as shall be
reasonably requested by any other party hereto to carry out the transactions
contemplated by this Agreement.

 



  5

   



 

5.2 Costs and Expenses. Each of the parties to this Agreement shall bear his or
its own expenses incurred in connection with the negotiation, preparation,
execution and closing of this Agreement and the transactions contemplated hereby
(the “Transaction Expenses”); provided, however, the Company agrees to pay and
be responsible for the Debt Holder’s Transaction Expenses related to the Debt
Holder’s tax advisors and legal advisors, well as the reasonable Transaction
Expenses related to the removal of resale restrictions of the securities issued
hereunder under Canadian tax law.

 

5.3 Governing Law. The provisions of this agreement and the documents delivered
pursuant hereto shall be governed by and construed in accordance with the laws
of the State of Nevada (excluding any conflict of law rule or principle that
would refer to the laws of another jurisdiction). Each party hereto irrevocably
submits to the jurisdiction of the state and federal courts located in Maricopa
County, Arizona, in any action or proceeding arising out of or relating to this
Agreement, and each party hereby irrevocably agrees that all claims in respect
of any such action or proceeding must be brought and/or defended in such court.
Each party hereto consents to service of process by any means authorized by the
applicable law of the forum in any action brought under or arising out of this
Agreement and each party irrevocably waives, to the fullest extent each may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court. EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND
EFFECTIVELY DO SO, TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING
HEREUNDER.

 

5.4 Entire Agreement; Amendments and Waivers. This Agreement, together with all
exhibits and schedules attached hereto, constitutes the entire agreement between
and among the parties hereto pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties, and there are no warranties,
representations or other agreements between the parties in connection with the
subject matter hereof except as set forth specifically herein or contemplated
hereby. No supplement, modification or waiver of this Agreement shall be binding
unless such supplement, modification or waiver shall be in writing signed by the
Company and each Debt Holder. No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provision
hereof (regardless of whether similar), nor shall any such waiver constitute a
continuing waiver unless otherwise expressly provided.

 

5.5 Notices. Any notice, request, instruction, correspondence or other document
to be given hereunder by any party hereto to another (herein collectively called
“Notice”) shall be in writing and delivered personally or mailed by registered
or certified mail, postage prepaid and return receipt requested, by email or by
Federal Express, UPS, or other reputable overnight courier as follows:

 



IF TO THE COMPANY:

QuoteMedia, Inc.

17100 East Shea Blvd.

Suite 230

Fountain Hills, AZ 85268

Attn.: Robert J. Thompson

Email: rthompson@quotemedia.com

 

 

IF TO THE DEBT HOLDERS:

__________________________

 

__________________________

 

__________________________

 

Attn.: _____________________

 

Email: _____________________



 



  6

   



 

Notice given by email shall be effective upon actual receipt if received during
the recipient’s normal business hours, or at the beginning of the recipient’s
next normal business day after receipt if not received during the recipient’s
normal business hours. All Notices by email shall be confirmed by the sender
thereof promptly after transmission in writing by registered or certified mail,
personal delivery, Federal Express, UPS or other reputable overnight courier.

 

5.6 Binding Effect and Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns; but neither this Agreement nor any of the rights,
benefits or obligations hereunder shall be assigned, by operation of law or
otherwise, by any party hereto without the prior written consent of the other
party. Nothing in this Agreement, express or implied, is intended to confer upon
any person or entity other than the parties hereto and their respective
permitted successors and assigns, any rights, benefits or obligations hereunder.

 

5.7 Remedies. The rights and remedies provided by this Agreement are cumulative,
and the use of any one right or remedy by any party hereto shall not preclude or
constitute a waiver of its right to use any or all other remedies. Such rights
and remedies are given in addition to any other rights and remedies a party may
have by law, statute or otherwise.

 

5.8 Exhibits and Schedules. The exhibits and schedules referred to herein are
attached hereto and incorporated herein by this reference.

 

5.9 Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

5.10 References and Construction. Whenever required by the context, and is used
in this Agreement, the singular number shall include the plural and pronouns and
any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural, as the identification the person may require. The
provisions of this Agreement shall be construed according to their fair meaning
and neither for nor against any party hereto irrespective of which party caused
such provisions to be drafted. Each of the parties acknowledge that it has been
represented by an attorney in connection with the preparation and execution of
this Agreement.

 

5.11 Survival. Any provision of this Agreement which contemplates performance or
the existence of obligations after the Closing Date, and any and all
representations and warranties set forth in this Agreement, shall not be deemed
to be merged into or waived by the execution and delivery of the instruments
executed at the Closing, but shall expressly survive Closing and shall be
binding upon the party or parties obligated thereby in accordance with the terms
of this Agreement, subject to any limitations expressly set forth in this
Agreement.

 

5.12 Attorneys’ Fees. In the event any suit or other legal proceeding is brought
for the enforcement of any of the provisions of this Agreement, the parties
hereto agree that the prevailing party or parties shall be entitled to recover
from the other party or parties upon final judgment on the merits reasonable
attorneys’ fees (and sales taxes thereon, if any), including reasonable
attorneys’ fees for any appeal, and costs incurred in bringing such suit or
proceeding.

 



  7

   



 

ARTICLE VI - DEFINITIONS

 

Capitalized terms used in this Agreement are used as defined in this Article V
or elsewhere in this Agreement.

 

6.1 Affiliate. The term “Affiliate” means, with respect to any person, any other
person directly or indirectly controlling, controlled by or under common control
with such person. The term “control” as used in the preceding sentence means,
with respect to a corporation, the right to exercise, directly or indirectly,
more than fifty percent (50%) of the voting rights attributable to the shares of
the controlled corporation and, with respect to any person other than a
corporation, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such person.

 

6.2 Governmental Authorities. The term “Governmental Authorities” shall mean any
nation or country (including but not limited to the United States) and any
commonwealth, territory or possession thereof and any political subdivision of
any of the foregoing, including but not limited to courts, departments,
commissions, boards, bureaus, agencies, ministries or other instrumentalities.

 

6.3 Legal Requirements. The term “Legal Requirements,” when described as being
applicable to any person, shall mean any and all laws (statutory, judicial or
otherwise), ordinances, regulations, judgments, orders, directives, injunctions,
writs, decrees or awards of, and any contracts with, any Governmental Authority,
in each case as and to the extent applicable to such person or such person’s
business, operations or properties.

 

6.4 person. The term “person” shall mean any individual, partnership, joint
venture, firm, corporation, association, limited liability company, trust or
other enterprise or any governmental or political subdivision or any agency,
department or instrumentality thereof.

 

EXECUTED as of the date first written above.

 



 

COMPANY:

 

QUOTEMEDIA, INC.

 

 

 

 

 

By:

/s/ R. Keith Guelpa

 

 

Name:

R. Keith Guelpa

 

 

Title:

President

 

 

 

 

 

DEBT HOLDERS:

 

BRAVENET WEB SERVICES, INC.

 

 

 

 

 

 

By:

/s/ David M. Shworan

 

 

Name:

David M. Shworan

 

 

Title:

President

 

 

 

 

 

 

HARRISON AVENUE HOLDINGS LTD.

 

 

 

 

 

 

By:

/s/ David M. Shworan

 

 

Name:

David M. Shworan

 

 

Title:

President

 



 



  8

   



 

EXHIBIT A

 

DEBT

 

DESCRIPTION OF DEBT:

 

Bravenet Web Services, Inc. -- $2,657,493.00

 

Harrison Avenue Holdings Ltd. -- $534,623.00

 

SCHEDULE OF DEBT HOLDERS:

 



Debt Holder (Name and Address)

 

Number of

Preferred Shares

 

 

Number of Shares of

Common Stock

Underlying Warrant

 

Bravenet Web Services, Inc.

 

 

106,300

 

 

 

1,480,000

 

Harrison Avenue Holdings Ltd.

 

 

21,385

 

 

 

2,520,000

 

Total

 

 

127,685

 

 

 

4,000,000

 



 



  9

   



 

EXHIBIT B

 

FORM OF WARRANT – SEE EXHIBITS 10.2 AND 10.3

 

 

  10

   

 

EXHIBIT C

 

FORM OF CERTIFICATE OF DESIGNATIONS – SEE EXHIBIT 3.1

 

 



11



 